Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 21, 2019

 No. 04-18-00764-CR, 04-18-00765-CR, 04-18-00774-CR, 04-18-00775-CR, 04-18-00777-CR,
  04-18-00778-CR, 04-18-00779-CR, 04-18-00780-CR, 04-18-00781-CR, 04-18-00782-CR,
  04-18-00783-CR, 04-18-00784-CR, 04-18-00785-CR, 04-18-00786-CR, 04-18-00787-CR,
  04-18-00788-CR, 04-18-00789-CR, 04-18-00790-CR, 04-18-00791-CR, 04-18-00792-CR,
                          04-18-00794-CR, & 04-18-00795-CR

                                    The STATE of Texas,
                                         Appellant

                                              v.

  Mark Anthony GONZALEZ, Agustin Perez, Jr., Gabriel Rene Perez, Jeremias Aguilar, Jr.,
  Martin M. Rios, Jr., Steven Negrete, Fernando Jefte Mata, Eloy Canales Romo, Francisco
  Antonio Rodriguez, Raymond Ryan Robinson, Winston Robert Modisette, Courtney Marie
                              Seilhammer, and Ahmed Mamuth
                                         Appellees

                       From the County Court, Kinney County, Texas
    Trial Court No. 10041CR, 10056CR, 10122CR, 10134CR, 9711CR, 9712CR, 9892CR,
     10123CR, 10054CR, 10138CR, 10187CR, 9964CR, 10185CR, 10047CR, 10074CR,
           10115CR, 10116CR, 10117CR, 10118CR, 10125CR, 10195CR, 10196CR
                       Honorable Spencer W. Brown, Judge Presiding

                                       ORDER
       The State’s Motions for Judicial Notice No. 4716, Judicial Notice 4845, Judicial Notice
4863, Judicial Notice 4866, and Judicial Notice 4866 (2) will be carried with appeal.

       It is so ORDERED on March 21, 2019.

                                                          PER CURIAM


ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court